People v Brathwaite (2018 NY Slip Op 03747)





People v Brathwaite


2018 NY Slip Op 03747


Decided on May 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2018

Friedman, J.P., Gische, Andrias, Kern, Oing, JJ.


6658 682/11

[*1]The People of the State of New York, Respondent,
vKevin Brathwaite, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstain of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Patricia DiMango, J. at plea and sentence), rendered July 9, 2013, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2018
CLERK